Exhibit CENTERLINE HOLDING COMPANY NOTICE OF GUARANTEED DELIVERY FOR RIGHTS TO ACQUIRE 11.0% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES A-1 TO CENTERLINE HOLDING COMPANY This notice (the “Notice of Guaranteed Delivery”) must be used to exercise the non-transferable subscription rights (the “Rights”) to acquire 11.0% cumulative convertible preferred shares, seriesA-1 (the “Convertible Preferred Shares”) of Centerline Holding Company (the “Company”), pursuant to the rights offering (the “Rights Offering”) described in the Company’s prospectus supplement, dated March7, 2008 (the “Prospectus Supplement”), if a holder of Rights cannot deliver the subscription rights certificate(s) evidencing the Rights (the “Subscription Rights Certificate(s)”) to the subscription agent listed below (the “Subscription Agent”) at or prior to 5:00p.m., Eastern Time, on April 4, 2008, unless extended by the Company in its sole discretion (the “Expiration Time”). This Notice of Guaranteed Delivery must be delivered by U.S. Mail or overnight courier to the Subscription Agent and must be received by the Subscription Agent on or prior to the Expiration Time. Payment in full of the subscription price of $11.70 (the “Subscription Price”) for each Convertible Preferred Share of the Company subscribed for upon exercise of the Rights must be received by the Subscription Agent in the manner specified in the Prospectus prior to the Expiration Time even if the Subscription Rights Certificate evidencing such Rights is being delivered pursuant to the guaranteed deliver procedures. Subscription Rights Certificate(s) evidencing the Rights that are being exercised must be delivered to the Subscription Agent within three business days following the date the Notice of Guaranteed Delivery was received by the Subscription Agent.
